        Case 1:18-cv-01362-RDM Document 35 Filed 08/19/20 Page 1 of 2




CHRISTINA JUMP (D.C. ID No. TX151)
       cjump@clcma.org
LEILA E. MUSTAFA (D.C. ID No. TX0169)
       lmustafa@clcma.org
Constitutional Law Center for Muslims in America
833 E. Arapaho Rd., Ste. 102
Richardson, TX 75081
Tel: (972) 914-2507; Fax: (972) 692-7454

Attorneys for Plaintiff/Petitioner


                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



   ASHRAF MANIAR,                                    CASE NO.: =1:18-cv-1362 (RDM)

                   Plaintiff/Petitioner,
                                                     CIVIL ACTION

       vs.

                                                     NOTICE OF NON-SUIT AND
   CHAD F. WOLF, in his official                     VOLUNTARY DISMISSAL
   capacity as Acting Secretary of the
   Department of Homeland Security,

                   Defendant/Respondent.



                NOTICE OF NON-SUIT AND VOLUNTARY DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Ashraf Maniar, by and through

undersigned counsel, hereby files this voluntary dismissal as to the above-referenced case as he

no longer requires an order of the Court for the requested relief, due to the fact that he has

officially been taken off the No-Fly List as of August 18th, 2020, and, accordingly, as to all

causes of action asserted against the Defendant, Chad F. Wolf, in the above-referenced case.


                                               1
         Case 1:18-cv-01362-RDM Document 35 Filed 08/19/20 Page 2 of 2




 Respectfully submitted this 19th day of August, 2020.




                                                                          /s/ Christina A. Jump
                                                                               Christina A. Jump
                                                                             D.C. ID No. TX151
                                                                                Leila E. Mustafa
                                                                           D.C. ID No. TX0169
                                                                      Constitutional Law Center
                                                                        for Muslims in America
                                                                  833 E. Arapaho Rd., Suite 102
                                                                         Richardson, TX 75081
                                                                             Tel: (972) 914-2507
                                                                            Fax: (972) 692-7454
                                                                              cjump@clcma.org
                                                                            lmustafa@clcma.org
                                                                            Counsel for Plaintiff




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing was

electronically filed and served upon all counsel of record. Parties may access this filing through

the Court’s CM/ECF System.


Dated this 19th day of August, 2020.


                                                                          /s/ Christina A. Jump
                                                                            Counsel for Plaintiff




                                                  2
